 


110 HR 2525 IH: State Admission Day Recognition Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2525 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Daniel E. Lungren of California introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To direct the Architect of the Capitol to fly the flag of a State over the Capitol each year on the anniversary of the date of the State’s admission to the Union. 
 
 
1.Short TitleThis Act may be cited as the State Admission Day Recognition Act of 2007. 
2.Flying State Flag Over Capitol on Anniversary of State’s Admission to Union 
(a)In GeneralTo honor the anniversary of each State’s admission to the Union, the Architect of the Capitol shall fly the flag of the State over the Capitol each year on the anniversary of the date of the State’s admission to the Union. If the anniversary of the date of a State’s admission to the Union falls on the same day as the anniversary of another State’s admission to the Union, the Architect shall fly the flag of each such State on that day. 
(b)Effective Date 
(1)In generalThe Architect of the Capitol shall fly the first flag of a State over the Capitol under this section on the first September 9 which occurs after the date of the enactment of this Act, in honor of the anniversary of the admission of California to the Union. 
(2)Treatment of first flag flownThe Architect shall present the first State flag flown over the Capitol under this section (as described in paragraph (1)) to the Native Sons and Daughters of the Golden West. 
 
